Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 21-26 in the reply filed on 4 January 2021 is acknowledged.
Election was made without traverse in the aforementioned reply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-11, 13-14 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2016/0215392 to Yudovsky et al. in view of U.S. Patent Pub. No. 2015/0034008 to Jang et al.
Regarding claim 1:  In Figs. 3-4 and 6-11, Yudovsky et al. disclose an apparatus substantially as claimed and comprising: a susceptor (230) having pockets (243); and a gas injector (220) disposed over the susceptor, the gas injector having first process regions (“regions” 221 corresponding to 584), the gas injector comprising a first gas mixing hub (volume in the vicinity of 540 when 540 is in an open state) and first distribution valves (540) connecting the first gas mixing hub to the first process regions, wherein the susceptor rotates along a path such that the susceptor rotates a first substrate disposed in one of the substrate pockets to a position corresponding to each first process region for processing.  Additionally, Yudovsky et al. disclose a first precursor material (e.g., from precursor source, see, e.g., para. 67) and a carrier gas (e.g., from nitrogen source, see, e.g., para.  71) may be connected to the first gas mixing hub by opening valves 512 and 572).  The first precursor material gas and the carrier gas are mixed in the first gas mixing hub to produce a first precursor gas that may be supplied for processing of the substrate by opening valves 540.
However, while Yudovsky et al. do teach use of a controller (in another embodiment, see, e.g., para. 27) for controlling a gas injector, such that it would be obvious to configure the controller to use the gas injector described above with respect to Figs. 3-4 and 6-11, Yudovsky et al. fail to teach the controller connected to the gas injector and the susceptor, such that while rotating the susceptor, the first distribution valves are controlled to sequentially introduce the first precursor gas at each first process region of the first process regions as the first substrate enters each first process region.
Jang et al. teach a vapor deposition apparatus comprising a sensor unit configured to sense a position of a susceptor and a controller configured to receive position information for the susceptor and control operation of a gas injector such that gas may be selectively applied (by opening and closing associated valves) for the purpose of, inter alia, reducing an amount of consumed raw gas thereby increasing the durability of structures of the gas injector (see, e.g., paras. 34-39, 57).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a sensor unit configured to sense a position of the susceptor and the controller configured to receive position information for the susceptor and control operation of the gas injector such that gas may be selectively applied (by opening and closing associated valves), such that while rotating the susceptor the first distribution valves are sequentially controlled to introduce the first precursor gas at each first process region of the first process regions as the first substrate enters each first process region in order to, inter alia, reduce an amount of consumed raw gas thereby increasing the durability of structures of the gas injector as taught by Jang et al.  
Note:  in modified Yudovsky et al., a precursor gas will be applied when a substrate is in each processing region.  Therefore, the claimed starting and stopping will correspond to the presence or absence of a substrate, wherein Yudovsky et al. teaches that number of pockets and number of substrates therein during a given process may be selected as desired for the desired process.  It follows that a specific sequence of starting and stopping  gas introduction, based on the teachings of modified Yudovsky et al., will ultimately be tied thereto.  Furthermore, the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claims 2 and 3, neither Jang et al. teach a specific position of the controller/computer (i.e. located separately and/or co-located).  However, the courts have ruled that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Thus, it would have been obvious to one of ordinary skill in the art to have provided the controller in any location where it is capable of providing the intended function.
With respect to claim 4, according to the modified invention of Yudovsky et al., the controller would also be configured to sequentially introduce the first gas at each first process region by: actuating a first respective valve of the first distribution valves in response to determining the first substrate has entered each first process region.
With respect to claim 5, Jang et al. teaches using position information in general sensed by a sensor to determine when the first substrate will enter each first process region.  However, Jang et al. fail to explicitly teach the position information sensing rotation speed and initial position of the susceptor.  Nevertheless, the courts have ruled an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
With respect to claims 6 and 7, the gas injector has second process regions (see, e.g., Fig. 11, and regions corresponding to 600), and wherein the gas injector further comprises a second gas mixing hub and second distribution valves connecting the second gas mixing hub to the second process regions (the second process regions, second gas mixing hub and second distribution valves are configured similar to the corresponding similar “first” features, which are detailed above. Furthermore, depending on the rotation position of the susceptor either the first precursor gas or the second precursor gas can be considered introduced first (or second) with respect to one another.  Also see, e.g.,  para. 76 Yudovsky et al.
With respect to claims 8 and 9, according to the combined teachings of modified Yudovsky et al., wherein Yudovsky et al. in particular is configured for performing an ALD process using half reactions by  rotating a susceptor to a plurality of first and second processing regions and Jang et al. in particular is configured to repeatedly pass under the gas injector until a predetermined thickness is achieved, it would be obvious to configure the controller to: after introducing the first precursor gas and the second precursor gas, continue rotation of the susceptor to expose the first substrate to the first process regions and the second process regions, half-reactions of a deposition process for forming a first material layer on the first substrate being performed in the first process regions and the second process regions, wherein after the first precursor gas and the second precursor gas are introduced, the susceptor is rotated a first quantity of revolutions being determined according to a target thickness of the first material layer.  Note:  Jang et al. teach repeated introduction of processing materials to obtain a desired layer thickness (see, e.g., paras. 42 and 55.)
With respect to claim 10, according to the combined teachings of modified Yudovsky et al., wherein Jang et al. in particular teaches that a carrier gas alone may be first introduced to a processing region for stabilization before introducing a precursor gas and/or that when a substrate is not underneath a the gas injector a carrier gas alone may be introduced, it would be obvious to configure the controller to: after introducing a first precursor gas and a second precursor gas, control the second distribution valves to sequentially eliminate (i.e. stop) the second precursor gas from each second process region of the second process regions as the first substrate enters each second process region.
With respect to claim 11, according to the combined teachings of modified Yudovsky et al., the controller is further configured to:  connect the carrier gas to the first distribution valves (by opening 572 and 540), thereby diluting the first precursor gas while introducing the first precursor gas at the first process regions.
With respect to claim 13, In Figs. 3-4 and 6-11, Yudovsky et al. disclose an apparatus substantially as claimed and comprising: a susceptor (230) having pockets (243); a gas injector (220) disposed over the susceptor, the gas injector having first precursor gas ports (corresponding to 584) and second precursor gas ports (corresponding to 684);  a first precursor material supply (e.g., from precursor source, see, e.g., para. 67) connected to the first precursor gas ports; a second precursor material supply (e.g., from nitrogen source, see, e.g., para.  71) connected to the second precursor gas ports; and wherein the susceptor rotates along a path to such that the susceptor rotates a first substrate disposed in one of the substrate pockets to a position corresponding to each of the first precursor gas ports and second precursor gas ports sequentially.  
However, while Yudovsky et al. do teach use of a controller (in another embodiment, see, e.g., para. 27) for controlling a gas injector, such that it would be obvious to configure the controller to use the gas injector described above with respect to Figs. 3-4 and 6-11, Yudovsky et al. fail to teach the controller connected to the gas injector and the susceptor, such that while rotating the susceptor, first distribution valves and second distribution valves are controlled to sequentially introduce  and eliminate (i.e. stop) the first precursor gas and second precursor gas at each first process region and each second process region, respectively, as the first substrate enters each of the first process region and second process region.
Jang et al. teach a vapor deposition apparatus comprising a sensor unit configured to sense a position of a susceptor and a controller configured to receive position information for the susceptor and control operation of a gas injector such that gas may be selectively applied (by opening and closing associated valves) for the purpose of, inter alia, reducing an amount of consumed raw gas thereby increasing the durability of structures of the gas injector (see, e.g., paras. 34-39, 57).  
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a sensor unit configured to sense a position of the susceptor and 
Note:  in modified Yudovsky et al., a precursor gas will be applied when a substrate is in each processing region.  Therefore, the claimed starting and stopping will correspond to the presence or absence of a substrate, wherein Yudovsky et al. teaches that number of pockets and number of substrates therein during a given process may be selected as desired for the desired process.  It follows that a specific sequence of starting and stopping gas introduction, based on the teachings of modified Yudovsky et al., will ultimately be tied thereto.  Furthermore, the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

 With respect to claim 14, according to the combined teachings of modified Yudovsky et al., wherein Yudovsky et al. in particular is configured for performing an ALD process using half reactions by  rotating a susceptor to a plurality of first and second processing regions and Jang et al. in particular is configured to repeatedly pass under the gas injector until a predetermined thickness is achieved, it would be obvious to configure the controller to: after introducing the first precursor gas and the second 
With respect to claim 21, as detailed above, according to the combined teachings of modified Yudovsky et al., the controller is further configured to eliminate the first precursor gas from the first precursor gas ports, the first precursor gas being sequentially eliminated from each first precursor gas port of the first precursor gas ports as the first substrate rotates beneath each first precursor gas port.
Regarding claim 22:  In Figs. 3-4 and 6-11, Yudovsky et al. disclose an apparatus substantially as claimed and comprising: a susceptor (230) having pockets (243); and a gas injector (220) disposed over the susceptor, the gas injector having first precursor gas ports (corresponding to 584) and second precursor gas ports (corresponding to 684) connected to first distribution valves (540) and second distribution valves (640), respectively, wherein the susceptor rotates along a path such that the susceptor rotates a first substrate disposed in one of the substrate pockets to a position corresponding to each of first process region and the second processing region for processing.  
However, while Yudovsky et al. do teach use of a controller (in another embodiment, see, e.g., para. 27) for controlling a gas injector, such that it would be obvious to configure the controller to use the gas injector described above with respect to Figs. 3-4 and 6-11, Yudovsky et al. fail to teach the controller connected to the gas injector and the susceptor, such that while rotating the susceptor, first distribution valves and second distribution valves are controlled to sequentially introduce and eliminate (i.e. stop) the first precursor gas and second precursor gas at each first process region and each second 
Jang et al. teach a vapor deposition apparatus comprising a sensor unit configured to sense a position of a susceptor and a controller configured to receive position information for the susceptor and control operation of a gas injector such that gas may be selectively applied (by opening and closing associated valves) for the purpose of, inter alia, reducing an amount of consumed raw gas thereby increasing the durability of structures of the gas injector (see, e.g., paras. 34-39, 57).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a sensor unit configured to sense a position of the susceptor and the controller configured to receive position information for the susceptor and control operation of the gas injector such that gas may be selectively applied (by opening and closing associated valves), such that while rotating the susceptor, first distribution valves and second distribution valves are controlled to sequentially introduce and eliminate (i.e. stop) the first precursor gas and second precursor gas at each first process region and each second process region, respectively, as the first substrate enters each of the first process region and second process region, in order to, inter alia, reduce an amount of consumed raw gas thereby increasing the durability of structures of the gas injector as taught by Jang et al.  
Note:  in modified Yudovsky et al., a precursor gas will be applied when a substrate is in each processing region.  Therefore, the claimed starting and stopping will correspond to the presence or absence of a substrate, wherein Yudovsky et al. teaches that number of pockets and number of substrates therein during a given process may be selected as desired for the desired process.  It follows that a specific sequence of starting and stopping  gas introduction, based on the teachings of modified Yudovsky et al., will ultimately be tied thereto.  Furthermore, the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the 
With respect to claim 23, which is drawn to an intended use of the apparatus, the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Examiner also notes that Jang et al. teaches forming dielectric layers (see, e.g., paras. 86 and 92).
 With respect to claim 24, in Yudovsky et al., as can be seen in Figs. 6-7 and 11, alternating ones of the first gas ports and the second gas ports are disposed around the gas injector, and wherein the gas injector further comprises purge gas ports (145), each of the purge gas ports disposed between one of the first gas ports and the second gas ports.
With respect to claim 25, in Yudovsky et al., the first distribution valves and the second distribution valves are also connected to a supply for a dilution gas (through 572), and wherein in modified Yudovsky et al., the controller would be further configured to actuate first distribution valves and second distribution valves to mix dilution gas with the first precursor gas and the second precursor gas.
With respect to claim 26, Jang et al. teaches using position information in general sensed by a sensor to determine when the first substrate will enter each first process region.  However, Jang et al. fail to explicitly teach the position information sensing rotation speed and initial position of the susceptor.  Nevertheless, the courts have ruled an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yudovsky et al. and Jang et al. as applied to claims 1-11, 13-14 and 21-26 above, and further in view of U.S. Patent Pub. No. 2008/0202610 to Gold et al.
Yudovsky et al. and Jang et al. disclose the apparatus substantially as claimed and as described above.
However, Yudovsky et al. and Jang et al. fail to disclose a first pressure sensor monitor connected to the first gas mixing hub, the controller being configured to stop processing  of the first substrate in response to the first pressure monitor detecting a pressure in the first gas mixing hub, the first pressure being greater than a predetermined threshold.
Gold et al. teach providing a first pressure sensor monitor (190) connected to a first gas mixing hub (134), and a controller (150) being configured to stop processing  of the first substrate (by at least making use of bypass 154) in response to the first pressure monitor detecting a pressure in the first gas mixing hub, the first pressure being greater than a predetermined threshold (see, e.g., paras. 37, 49-50) for the purpose of ensuring real time adjustment of chemistry parameters and stabilization in a composition of gases, flow rate or pressure.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a first pressure monitor sensor connected to the first gas mixing hub, and the controller  being configured to stop processing  of the first substrate in response to 

Conclusion
The (prior) art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,058,430; USP Pub 2016/0322218 and USP Pub, 2018/0174885 each teach using a control unit to control and manage actions of a gas injector and a rotating susceptor during an ALD process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KARLA A MOORE/               Primary Examiner, Art Unit 1716